Title: “Lettre du Comte de Chanmburg [Schaumberg]”: a Satire Attributed to Franklin, [before 13 March 1777]
From: Franklin, Benjamin
To: 


Franklin’s contributions to the press during his first year in France, unlike his years in England, were few and far between. He helped to translate some state constitutions that were published in the Affaires de l’Angleterre et de l’Amérique; three short memoirs, one his and two perhaps his, appeared there in translation in the summer of 1777; a number of other articles in the same periodical were attributed to him, at the time or subsequently, for no apparent reason. This satire was not among them; it first appeared in print five years later, and its authorship cannot be established. Another version, with minor differences, remained unpublished until 1866, and was attributed to Franklin by John Bigelow in 1874. His sole reason was the deftness of the satire. For the next eighty years, nevertheless, Franklinists accepted and at times embellished his attribution.
The fact that the essay is worthy of Franklin is no evidence that he wrote it. He certainly did not write it in this form, for the French is too finished to be his; if he was the author, what we have is a translation. We may equally well have the work of another author; several Frenchmen of the day were mordant satirists. This possibility was first raised in 1954, and subsequent research has made Bigelow’s ascription look more and more flimsy. The most recent study of the subject has found no evidence whatever that Franklin was the author, and good reason to think that he was not. We find this conclusion, about a gem that has so long adorned the Franklin canon, both unwelcome and convincing. A negative cannot be proved, however, and we print the satire on the faint chance that it falls within our rubric.
 

  Lettre du Comte de Chanmburg, écrite de Rome au baron de Hohendorff, commandant des troupes Hessoises en Amérique.
  [Before March 13, 1777]
  Monsieur le Baron de Hohendorff.
J’ai recu à Rome votre lettre du 27 décembre de l’année derniere à mon retour de Naples. J’ai appris, avec un plaisir inexprimable, le courage que mes troupes ont montré à l’affaire de Trenton, et vous ne pouvez vous figurer la joie que j’ai ressenti en apprenant que de dix-neuf cents cinquante Hessois, qui se sont trouvés au combat, il n’en est échappé que trois cents quarante-cinq. Ce sont justement seize cents cinq hommes de tués, et je ne puis assez louer la prudence que vous avez montré, en adressant une liste exacte de ces morts à mon ministre de Londres. Cette précaution étoit d’autant plus nécessaire, que les lettres adressées au ministre Anglois ne portent que quatorze cents soixante-cinq morts; il en résulteroit un différent de 462,000 florins à mon préjudice, puisque suivant le compte du lord de la trésorerie, il ne me revient que 483,450 florins, au-lieu de 643,500, que j’ai droit de demander suivant notre convention. Vous comprenez le tort que cette erreur de calcul feroit à mes finances, et je ne doute pas que vous ne mettiez tous vos soins à prouver que leur liste est fausse et que la vôtre vraie.

La cour de Londres objecte qu’il y avoit une trentaine de blessés, et qu’ils ne doivent pas être payés comme morts. Mais j’espere que vous vous serez ressouvenu des instructions que je vous ai données à votre départ de Cassel, et que vous n’aurez pas cherché à rappeller à la vie, par des secours inhumains, ces malheureux dont vous ne sauriez conserver les jours qu’en les privant d’un bras ou d’une jambe; ce seroit leur faire un présent funeste, et je suis sûr qu’ils aiment mieux mourir que de vivre mutilés et hors d’état de me servir. Je ne prétends pas pour cela que vous deviez les assassiner, il faut être humain, mon cher baron, mais vous pouvez insinuer sans affectation aux chirurgiens qu’un homme estropié fait honte à leur art, et qu’il n’y a rien d’aussi savant que de laisser périr tout ce qui n’est plus en état de combattre. Au reste, je vais vous envoyer de nombreuses recrues: ne les ménagez pas, songez que la gloire passe avant tout: la gloire est la vraie richesse: rien n’avilit un militaire comme l’amour de l’argent; il ne faut donc songer qu’à l’honneur et à la réputation; mais cette réputation doit être acquise parmi les dangers; une bataille gagnée sans coûter de sang au vainqueur, n’est qu’un avantage honteux, tandis que les vaincus se couvrent de gloire en périssant les armes à la main. Rappellez-vous que de trois cents Lacédémoniens qui défendoient le défilé des Thermopiles, il n’en revint pas un seul. Que je serois heureux, si j’en pouvois dire autant de mes braves Hessois! Il est vrai que leur roi Léonidas périt à leur tête, mais les moeurs actuelles ne permettent pas à un prince de l’Empire d’aller combattre en Amérique pour une cause qui ne le touche nullement; et puis à qui payeroit-on les trente guinées par homme tué, si je ne restois pas en Europe pour les toucher? Il faut d’ailleurs que je puisse vous envoyer des recrues pour remplacer le monde que vous perdez, et c’est pour cela que je vais retourner en Hesse. Il est vrai que les hommes commencent à manquer dans mes états; mais je vous ferai passer des enfans; d’ailleurs plus la marchandise est rare, plus elle se vend. On m’a assuré que les femmes et les petites filles se sont mises à labourer et à cultiver la terre, et qu’elles ne réussissent pas mal.

Vous avez fait très-sagement de renvoyer en Europe le docteur Aumérese, qui réussissoit si bien à guérir le flux; il faut se garder soigneusement de tirer d’affaire un homme capable d’avoir le dévoiement, car il sera toujours un mauvais soldat: un poltron fait plus de mal dans une affaire, que dix braves gens n’y font de bien. Vous promettrez de l’avancement à tous ceux qui s’exposeront; vous les exhorterez à chercher la gloire au milieu des dangers; vous direz au major de Maundorff que je suis très-mécontent de sa conduite: c’est lui qui a sauvé les trois cents quarante-cinq hommes qui ont échappé au massacre de Trenton, et de toute la campagne il n’y a pas eu dix hommes de tué sous ses ordres. Enfin, ayez pour objet principal de tirer les choses en longueur, et d’éviter toute affaire décisive pour ou contre les Américains; car je viens de prendre des arrangemens à Naples pour avoir désormais un grand opéra italien, et je ne veux pas être dans le cas de le renvoyer. Sur ce, je prie Dieu, mon cher baron qu’il vous ait en sa sainte et digne garde.
